DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Mika on 01/29/2022.

The application has been amended as follows: 
Claim 1 was amended as follows:
1.	An apparatus comprising:
a vehicle control button including [[A]] a biosensor, the biosensor comprising:
a transceiver configured to communicate with a vehicle;
a PPG circuit configured to detect light at a touchpoint that is reflected from skin of a finger of an occupant of the vehicle and to generate a first photoplethysmography (PPG) signal, wherein the light includes at least a first wavelength; and
a processing circuit, configured to:
process the first PPG signal to determine a signal quality of the first PPG signal;
generate first feedback to the occupant of the vehicle that includes one or more of: a visible feedback, an audible feedback or a tactile feedback in response 
obtain health information of the occupant using the first PPG signal, wherein the health information includes a heart rate; and
generate a health message to the vehicle or the occupant of the vehicle including the health information.

Claim 2 was amended as follows:
2.	The apparatus of claim 1, wherein the processing circuit is further configured to:
compare the heart rate to a predetermined level; and
generate an alert to the vehicle in response to the comparison of the heart rate to the predetermined level.
Claim 3 was amended as follows:
3.	The apparatus of claim 1, wherein the processing circuit is further configured to:
generate an indicator of each detected heartbeat of the occupant, wherein the indicator includes a visible indicator, an audible indicator or a tactile indictor.

Claim 4 was canceled. 
Claim 5 was amended as follows:
5.	The apparatus of claim [[4]] 1, wherein the biosensor further includes a temperature sensor configured to detect a temperature of [[an]] the occupant.

Claims 6 and 7 were canceled. 
Claim 8 was amended as follows:
8.	The apparatus of claim 1, wherein the biosensor is configured to: 
determine the signal quality of the first PPG signal is above a threshold; and 
provide [[an]] a first indicator [[of]] that a measurement being taken at the touchpoint.


9.	The apparatus of claim 8, wherein the biosensor is configured to[[:]] provide [[an]] a second indicator [[of]] that the measurement is complete
Claim 10 was amended as follows:
10.	The apparatus of claim 1, wherein:
the PPG circuit is configured to detect a second PPG signal reflected from the skin of the occupant of the vehicle, wherein the second PPG signal [[is]] has at least a second wavelength,
additional health information of the occupant using the first PPG signal and the second PPG signal, and
additional health information includes 
Claim 11 was amended as follows:
11.	The apparatus of claim 10, wherein the level of the blood component includes one of: an oxygen saturation level, a level of nitric oxide in blood flow, a level of glucose in blood flow, a hemoglobin compound, a white blood cell count or a medication.
Claim 12 was amended as follows:
12.	A vehicle, comprising:
a control system for controlling one or more operations of the vehicle; and
a biosensor including at least one processing circuit, the at least one processing circuit configured to:
receive photoplethysmography (PPG) signals that are generated using light reflected from or transmitted through a finger of an occupant of the vehicle, wherein the PPG signals are at a plurality of wavelengths;
determine a signal quality of one or more of the PPG signals is below a threshold;
initiate feedback that indicates to adjust a position of the finger with respect to a sensor, wherein the feedback includes one or more of: a visible feedback, an audible feedback or a tactile feedback and wherein the feedback is generated using an audio system of the vehicle or a display of the vehicle;

generate a health message to the control system of the vehicle in response to the health information.
Claim 18 was amended as follows:
18.	The vehicle of claim 12 further comprising a vehicle control button, wherein the biosensor is integrated into the vehicle control button.
Claim 20 was amended as follows:
20.	A vehicle, comprising:
a control system for controlling one or more operations of the vehicle; 
a biosensor integrated in the vehicle configured to generate a plurality of PPG signals, wherein the plurality of PPG signals [[are]] is generated using light detected at a touchpoint integrated in the vehicle that is reflected from or transmitted through a body part of an occupant, wherein the plurality of PPG signals are at a plurality of wavelengths;
one or more processing circuits configured to:
determine a signal quality of at least a first PPG signal fails to meet a predetermined tolerance limit;
initiate feedback that indicates an adjustment of a pressure of the body part on the touchpoint, wherein the feedback includes one or more of: a visible feedback, an audible feedback or a tactile feedback;
process one or more of the plurality of PPG signals to obtain health information of the occupant, wherein the health information includes a heart rate and a level of a blood component in blood flow; and
generate a health message to the control system of the vehicle in response to the health information, wherein the control system controls one or more operations of the vehicle in response to the health message; and
a display integrated in the vehicle configured to receive the health information and display the health information.



21.	The vehicle of claim 20, wherein the processing circuit is further configured to:
compare the heart rate to one or more predetermined heart rate levels and the blood component to one or more predetermined blood component levels; and
generate the health message to the vehicle in response to the comparison, wherein the health message includes an alert to the occupant of the vehicle.
Claim 22 was amended as follows:
22.	The vehicle of claim 20, wherein the processing circuit is further configured to:
generate an indicator of each detected heartbeat, wherein the indicator includes a visible indicator, an audible indicator or a tactile indictor.
Claims 23 and 25 were canceled. 
Claim 24 was amended as follows:
24.	The vehicle of claim 20, wherein the processing circuit is further configured to provide second feedback that indicates to increase or decrease pressure of the body part of the occupant on the touchpoint.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN FARDANESH/Examiner, Art Unit 3791